DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 13 and 16 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andrea et al., "Temperature-Modulated Photodynamic Therapy for the Treatment of Actinic Keratosis on the Extremities: A Pilot Study" hereinafter “Andrea” cited by applicant.
Regarding claim 1, Andrea discloses a method of photodynamically treating a patient for actinic keratosis ([abstract] page 1094)  comprising: applying a topical composition comprising 5-aminolevulinic acid (ALA) to an actinic keratosis lesion on the skin of a patient (page 1095 under “Treatment Protocol” section); after applying the ALA, applying heat to the skin of the patient for a first time period (page 1095 under “Treatment Protocol” section); and after the first time period, for a second time period simultaneously (1) applying heat to the skin of the patient and (2) illuminating the skin of the patient with light (page 1095 under “Treatment Protocol” section paragraph that extends to page 1096 – Examiner’s note: illuminating the skin of the patient with the light involves heating e.g., as evidence by the statement from cited portion that “During light irradiation, the treated areas were cooled by a small portable fan set on a mayo stand for comfort” i.e.,  heating occurred during illumination necessitating cooling to maintain thermal tolerability).
In the alternative, Andrea discloses in page 1099, 1st column lines 8-9 “confirmed the increasing fluorescence of PpIX with increasing temperature” i.e., increased temperature correlated with production of 5-ALA metabolite PpIX, further in page 1099, 2nd column last 3-6 lines “Local warming of the skin causes a direct and substantial vasodilation in the area being warmed,38 with maximal dilation at 42oC in young healthy persons” and  in page 1100, 1st column from line 6-9, “The effects of heat-induced vasodilation might also result in an increase of oxygen biodistribution, contributing to a higher PDT effect”. In view of these teachings, a person of ordinary skill in the art at the time of filing the claimed invention would have seek to maintain heat induced vasodilation for maximal dilation during the second time period by applying heat to the treatment region during light irradiation, for more enhanced effects of PDT. 
Regarding claims 2, 3, 5, 8 and 13, see abstract page 1094 and page 1095 under “Treatment Protocol” section.
Regarding claim 16, see abstract in page 1094 in results, median temperature of the heated was 38.8oC and/or paragraph bridging 1st and 2nd column in page 1095, heat pad was set to medium with a maximum of 39oC and paragraph bridging 1st and 2nd column in page 1100 “Warming the skin within threshold of thermal tolerability”. 
Claims 4, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea as applied to claim1 above, and further in view of Jones et al., US 20140067024 A1 hereinafter "Jones" – cited by Applicant.
Regarding claims 4, 6, 9 and 10, Andrea discloses the invention of claim 1 as discussed above but does not explicitly disclose the limitations of claims 4, 6, 9 and 10. However, Jones, in the same filed of endeavor of treatment of actinic keratosis discloses wherein the topical composition comprises about 10% 5-ALA ([0105]) – claim 4; wherein the illuminating comprises illuminating with a dose of light of about 20 J/cm3 ([0034]) – claim 6; wherein the illuminating comprises illuminating with red or blue light in the alternative ([0120-0121]) – claim 9; and wherein applying the topical composition comprises applying the ALA to actinic keratosis on the face of the patient ([0120-0121]) – claim 10. 
As to claim 4, in view of the teachings of Jones, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the method of Andrea with a topical composition comprises about 10% 5-ALA, so as to provide a photosensitive composition for treatment of actinic keratosis , wherein the composition includes an effective amount of the photosensitizer that provides an effective concentration at the site of treatment.
As to claim 6, in view of the teachings of Jones, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the method of Andrea to comprise illuminating with a dose of light of about 20 J/cm3 to provide sufficient energy to activate the 5-ALAr at the site of treatment. 
As to claim 9, in view of the teachings of Jones, inasmuch as Jones disclose red blue and red light as art recognized alternative illuminating sources for activating 5-ALA, it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982), in the instant case, substitute blue light with red light for illumination to activate 5-ALA as taught by Jones, to perform the same function  and for the added advantage of activating 5-ALA in a treatment site that is out of reach of the blue light, since penetration depth of light is dependent on wavelength.
As to claim 10, in view of the teachings of Jones, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the method of Andrea to apply 5-ALA to actinic keratosis in a face of the patient, to perform the same function and for the added advantage of providing treatment to a face of a patient. 
Claims 7, 11, 12 and 17-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Andrea as applied to claim 1 above, and further in view of Anderson US 6897238 B2 – cited by Applicant.
Regarding claim 7, Andrea discloses the invention of claim 1 as discussed above but does not explicitly disclose illuminating comprises illuminating with irradiance density of 20 mW/cm2. However, Anderson, in the same field of phototherapy, teaches in paragraph bridging columns 12-13 that “For photodynamic effects, lower average irradiance exposures given over longer exposure time would be appropriate for example approximately 10-100 mW/cm2 delivered for about 100-2000 seconds (total fluence, 1-200 J/cm2).”In view of the teachings of Anderson, a person of ordinary skill in the art at the time of filing the claimed invention would have modified the method of Andrea with illumination with an irradiance value of 20 mW/cm2, since Anderson teaches that such a value would be appropriate for phototherapy. 
Regarding claims 11, 12 and 17-19, Andrea does not explicitly disclose a time period for simultaneous application of heat and illumination (i.e., second time period) [claims 11-12] or duration for the first and/or second time periods [claims 17-19]. However, the time period for application of heat is dependent of tolerable temperature and type of heat source used (see Andrea paragraph bridging 1st and 2nd column in page 1095) and effectiveness of cooling (page 1095 under “Treatment Protocol” section paragraph that extends to page 1096). Moreover, in view of the teachings of Anderson noted in preceding paragraph, photodynamic effect depends on irradiance and total fluence which are related with the following formula total fluence = irradiance multiplied by time, i.e., time of illumination affect photodynamic effect and may vary from 100-2000 seconds. 
Andrea thus discloses the claimed invention except for the particular parameter of the first and/or second time period. However, since the particular parameter of the first time period and second time period affect tolerable temperature during treatment  and photodynamic effect, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to use the particular time of the first and/or second time periods in claims 11, 12 and 17-19 in order to effectively treat actinic keratosis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea as applied to claim 1 above, and further in view of Guibert  US 4667658.
Regarding claims 14 and 15, Andrea discloses the invention of claim 1 as discussed above but does not explicitly disclose the limitations of claims 14 and 15. However, Gilbert, in the same field of endeavor of thermotherapy techniques or problem solving area of applying heat to a treatment region on a skin discloses that it was known in the prior art to apply heat to a skin by either a heating  pad, an infrared light source ([col. 4: 27-30]) or directing warm air towards the skin ([col. 3: 40-44]). In view of these teachings,  inasmuch as Gilbert disclose heating pad, infrared light source or directing warm air towards a treatment region as art recognized alternative techniques of heating a skin treatment area/region, it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982), in the instant case, substitute heating pad of Andrea with either infrared light source or direction warm air towards the treatment area/region as taught by Gilbert, to predictably heat a skin area/region undergoing treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mordon S, “A commentary on the role of skin temperature on the effectiveness of ALA-PDT in Dermatology”, see entire document, improving ALA-PDT by elevating skin temperature during ALA application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793